Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.
2.	This action is responsive to the communication filed on 4/29/22.  Claims 1 and 13 have been amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.
Regarding to claim 1,
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A computer-implemented method of recommending zone maps for database tables, comprising:
 “building a probabilistic workload model for a database workload that includes a group of queries over a group of tables, the workload model including a probability and one or more feature values for each column of the group of tables based on the group of queries, the group of tables comprising one or more zones of rows”.  This element could also read on a person building a workload model to include a probability and column feature of a group of tables comprising zones of rows based on the group of queries which could be considered a mental process of an observation or evaluation. 
“constructing a sample dataset of rows from the group of tables”.  This element could also read on a person constructing a sample dataset from the group of tables which could be considered a mental process of an observation or evaluation. 
“selecting a column clustering solution that includes a list of columns of columns of the group of tables based on a corresponding score indicating execution performance of the group of queries based on zone maps on the sample dataset implementing the column clustering solution, using the workload model”.  This element could also read on a person selecting a clustering solution including columns and query performance score on the sample dataset which could be considered a mental process of an observation or evaluation. 
“clustering the group of tables using the column clustering solution”.  This element could also read on a person clustering the group of tables using the column clustering solution which could be considered a mental process of an observation or evaluation. 
“creating zone maps for at least one column of the list of columns of the group of tables”.  This element could also read on a person creating zone maps for at least one column which could be considered a mental process of an observation or evaluation.
“executing a query, wherein executing a query includes pruning sets of rows irrelevant to the query based on the zone maps”.  This element could also read on a person performing a search and removing irrelevant rows of the search which could be considered a mental process of an observation or evaluation. 
Each of these limitations are directed to simply mental process step.  Also, other than reciting “computer-implemented”, nothing in the claim would preclude these steps from being practically performed in the human mind, which could also have these limitations be considered a mental process.  
Overall the limitations directed to creating zone maps and the various mental process limitations in the context of this claim encompasses limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
In particular, the claim only recites the additional elements of “computer-implemented.”
Regarding the processor,
The computer-implemented method for creating zone maps in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (finding and calculating).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
  The additional element “computer-implemented” is simply applying the abstract idea, and there is nothing done with results.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and does not provide any improvement in computer technology (see MPEP2106.05(a)).  
Also, the step of transferring the calculated result to a device is considered to be extra-solution 
Therefore the additional elements do not integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
Accordingly, this additional elements, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 2 recites “the one or more feature values for a column including an importance value indicating how often the group of queries reference the column or how selective the group of queries are on the column" That is, the claim recites the column features including an importance value. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
In particular, the claim only recites one additional element – computer-implemented.
The processor in those steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of “creating similarity graph, and using projected weights of pivot words” step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In particular, the claim only recites one additional element – computer-implemented.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “computer-implemented” is simply performing a generic computer function of “the column features including an importance value” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Accordingly, this additional element, taken individually and in combination, does not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3-12
Step 1 Analysis: Claim 3-6 are directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: These claims are simply directed to the mental process used to creating zone maps. That is, the claims recite using mental processes to create zone maps. Therefore the claims are only directed to mental processes concepts.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 3-12 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 13-20 are rejected under 35 U.S.C. 101 with the same rational of claims 1-12.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-3, 5-11, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee in view of Cruanes, and further in view of Babu et al (US 20130254196 A1, hereinafter “Babu”).
10.	With respect to claim 1,
Bhattacharjee discloses
A computer-implemented method, comprising:
building a probabilistic workload model for a database workload that includes a group of queries over a group of tables, the workload model including an estimation and one or more feature values for each column of the group of tables based on the group of queries;
constructing a sample dataset of rows from the group of tables;
selecting a column clustering solution that includes a list of columns of columns of the group of tables based on a corresponding score indicating execution performance of the group of queries based on zone maps on the sample dataset implementing the column clustering solution, using the workload model;
clustering the group of tables using the column clustering solution (Bhattacharjee [0011] – [0012], [0049], [0056], [0062], [0064], [0068] - [0069], [0072], [0076], [0090] – [0092], [0095], [0100], [0127] and Fig. 5 e.g. [0011] In another embodiment, the selecting comprises: simulating database workload performance based on clustering data points along each of a plurality of candidate clustering dimensions at an estimated coarsification level; selecting a plurality of coarsification levels; and selecting candidate clustering dimension and coarsification combinations to generate a set of candidate clustering solutions.  [0012] In another embodiment, the selecting further comprises: searching the set of candidate clustering solutions to identify a candidate clustering dimension and coarsification combination providing the highest relative performance benefit without exceeding a specified storage expansion constraint. [0049] FIG. 5 is a schematic diagram illustrating data records being sampled from a database table. [0062] The clustering dimensions are individually indexed by B+ indexes known as dimension block indexes which have dimension values as keys and block identifiers as key data. Clustering Dimension Selection Overview [0064] Clustering data along multiple dimensions for the purposes of improving database performance requires the allocation of storage blocks to disk for all cells (unique combinations of dimensions) that have at least one entry or "tuple". [0068] II.  For a given database table, simulate workload performance based on clustering data points along each of a plurality of candidate clustering dimensions, and estimate the expected performance benefit. In an embodiment, this is done at a finest useful dimension granularity or FUDG coarsification level for each dimension (the FUDG coarsification level representing the highest possible number of logical cells which meets a specified storage expansion constraint). [0072] Without the benefit of clustering, the expected resource consumption of each query in a workload (i.e. a set of SQL queries) may be simulated to obtain an estimated baseline of workload performance. [0076] Referring to FIG. 4, for numeric types of data, the FUDG coarsification for a dimension may be calculated using a HIGH2KEY statistic 402 (second largest column value) and a LOW2KEY statistic 404 (second smallest column value) to define a range 410. [0090] To facilitate sampling, as shown by way of illustration in FIG. 5, a target number of data points may be sampled from a table 500, and placed in a staging table 510. [0091] In this illustrative example, staging table 510 includes sampled data points from base columns (e.g. column A and column E) from table 500 that are candidate clustering dimensions.  In addition, staging table 510 includes additional columns (e.g. Af, A1, .  . . A9; Ef, E1, .  . . E9) representing various levels of coarsification to be considered for each candidate clustering dimension.  Here, Af and Ef represent the FUDG coarsification level, and subsequent coarsification levels are incrementally more coarse. [0092] Rather than containing absolute values, each of the columns Af, A1, .  . . A9, and Ef, E1, .  . . E9, may be expression based.  For example, if base column A is SALARY containing 50,000 salary data points, a FUDG coarsification, SALARYf=SALARY/100, may appear in column Af.  Also, other possible coarsification levels to be considered may include SALARYf/2 (column A1), SALARYf/4 (column A2), .  . . etc. In this illustrative example, SALARYf=SALARY/100 will coarsify the 50,000 salary data points into 500 cells (e.g. 500 salary ranges).  Similarly, SALARYf/2 will coarsify the salary values into 250 cells, SALARYf/4 will further coarsify the salary values into 125 cells, and so on. [0100] To increase the likelihood of finding an optimal combination of dimensions and coarsifications that satisfies the storage expansion constraint, a weighted randomized search may be used to consider possible solutions in probabilistic proportion to their relative potential benefit to the workload.  The set of candidate clustering solutions thus generated may then be ranked using cardinality statistics.  In an embodiment, for simplicity, the benefit of each clustering solution is assumed to be the sum of the workload benefit for each dimension in the solution [as
building a probabilistic (e.g. consider possible solutions in probabilistic) workload (e.g. workload) model (e.g. model) for a database workload that includes a group of queries (e.g. a set of queries) over a group of tables (e.g. dimensions/dimension tables),
the workload model including an estimation (e.g. estimate the expected performance benefit) and one or more feature values for each column (e.g. if base column A is SALARY containing 50,000 salary data points, a FUDG coarsification, SALARYf=SALARY/100, may appear in column Af) of the group of tables based on the group of queries (e.g. a set of queries);
constructing a sample dataset (e.g. staging table 510 includes sampled data points from base columns (e.g. column A and column E) from table 500 that are candidate clustering dimensions) of rows (e.g. records/rows/tuples) from the group of tables (e.g. dimensions/dimension tables);
selecting (e.g. selecting & identify) a column clustering solution (e.g. clustering solutions) that includes a list of columns of columns of the group of tables based on a corresponding score (e.g. highest relative performance benefit) indicating execution performance (e.g. highest relative performance benefit) of the group of queries (e.g. a set of queries) based on zone maps (e.g. ranges – high2key/index to low2key/index in Fig. 4) on the sample dataset (e.g. staging table 510 includes sampled data points from base columns (e.g. column A and column E) from table 500 that are candidate clustering dimensions) implementing the column clustering solution, using the workload model;
clustering the group of tables using the column clustering solution (e.g. clustering solutions)]. [0127] The number of tuples in the table does not change through conversion to any MDC design.  However, as data is divided into cells, the number of partially used pages increases linearly with the cell count).
Although Bhattacharjee substantially teaches the claimed invention, Bhattacharjee does not explicitly indicate
the group of tables comprising one or more zones of rows;
creating zone maps for at least one column of the list of columns of the group of tables; and
executing a query, wherein executing a query includes pruning sets of rows irrelevant to the query based on the zone maps.
Cruanes teaches the limitations by stating
the group of tables comprising one or more zones of rows (Cruanes [0018] – [0019] e.g. [0018] A related concept to partitioning is clustering or ordering.  Ordering (using a set of ordering key attributes or columns) orders the data according to the values of these key attributes.  Clustering may be defined as physically grouping records (or rows) together that have values that are close together.  For example, rows sharing the same keys may be put next to each other.  Ordering according to a set of keys is a common approach to achieve clustering based on those keys.  The values sharing the same key may be next to each other, but the groups sharing the same key or close keys do not need to be adjacent.  From now on, we may use the term "ordering" where the terms or concepts of "clustering" or "partial ordering" could also be applied.  These concepts differ from partitioning as they do not introduce separate physical entities--it is possible to order data for the entire table, or e.g. within a partition. [0019] When data is ordered, there are methods and structures that may be used to provide benefits similar to partitioning.  For example, zone maps (also known as "min-max indices" or "small materialized aggregates") along with attribute clustering or sorting is another means to achieve many of the partitioning benefits.);
creating zone maps (Cruanes [0019] e.g. zone maps (also known as "min-max indices" or "small materialized aggregates") along with attribute clustering or sorting is another means to achieve many of the partitioning benefits) for at least one column of the list of columns of the group of tables (Cruanes [0052], [0064] e.g. clustering on those columns … the natural data clustering that may be utilized for micro-partitions for any size table, including very large tables); and
executing a query, wherein executing a query includes pruning sets of rows irrelevant to the query based on the zone maps (Cruanes [0036], [0042], [0048] e.g. [0036] The database service manager 102 also includes an SQL compiler 212, an SQL optimizer 214 and an SQL executor 216.  SQL compiler 212 parses SQL queries and generates the execution code for the queries.  SQL optimizer 214 determines the best method to execute queries based on the data that needs to be processed.  SQL executor 216 executes the query code for queries received by database service manager 102.  For example, the SQL optimizer may prune out rows or partitions of a table that do not need to be processed in the query because it is known, based on metadata, that they do not satisfy a predicate of the query. [0042] Any implied clustering or correlation to this clustering is used by the compiler to prune out irrelevant files. [0048] For time-series data, this level of pruning enables potentially sub-second response times for queries within ranges (i.e. "slices") as fine-grained as one hour or even less [as executing a query (e.g. query), wherein executing a query includes pruning sets of rows (e.g. prune out rows) irrelevant (e.g. irrelevant) to the query based on the zone maps (e.g. ranges – zone maps)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bhattacharjee and Cruanes, to provide a more systematic and autonomic approach to designing a database clustering schema (Bhattacharjee [0005]). 
Although Bhattacharjee and Cruanes combination substantially teaches the claimed invention, they do not explicitly indicate the workload model including a probability.
Babu teaches the limitations by stating
the workload model including a probability and one or more feature values for each column of the group of tables based on the group of queries (Babu [0035], [0062] - [0067], [0110] – [0111] e.g. [0035] The data layout can be tuned by using partitioning, compression, row-based or column-based layouts, and the like. [0062] Database query optimizers can use data-level statistics such as, for example, histograms to estimate the cost of execution plans for declarative queries. [0063] When additional information is available, the what-if engine can allow the default assumption to be overridden by providing dataflow statistics fields in the virtual profile directly as input. [0067] Apriori assumes that the full workload of jobs that will run on the clusters is known at model training time. A sample of jobs is selected from this workload, either randomly or from the top-k longest-running jobs. To improve the training efficiency, it may be possible to run the jobs on a scaled-down sample of their input data. Apriori provides good coverage of the prediction space as long as the assumption on the workload holds. However, Apriori's running time grows with the size of the workload and the input data. [0110] Recursive Random Search (RRS) is a technique to solve optimization problems. RRS first samples the subspace randomly to identify promising regions that contain the optimal setting with high probability. It may then samples recursively in these regions which either move or shrink gradually to locally-optimal settings based on the samples collected. RRS then restarts random sampling to find a more promising region to repeat the recursive search. RRS may be used for three important reasons:(a) RRS provides probabilistic guarantees on how close the setting it finds is to the optimal setting; (b)RRS is fairly robust to deviations of predicted costs from actual observed performance; and (c) RRS scales to a large number of dimensions [as the workload (e.g. workload) model (e.g. model) including a probability (e.g. probability - predicted costs from actual observed performance, estimate the cost of execution plans for declarative queries) and one or more feature values (e.g. statistic fields) for each column (e.g. input data – column-based layouts) of the group of tables (e.g. database) based on the group of queries (e.g. queries)]. [0111] Thus, there are two choices for subspace enumeration: full or clustered, that deal respectively with the full space or smaller subspaces for map and reduce tasks; and three choices for search within a subspace: gridding (Equispaced or Random) and RRS).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bhattacharjee, Cruanes and Babu, to provide a more systematic and autonomic approach to designing a database clustering schema (Bhattacharjee [0005]).
11.	With respect to claim 2,
	Bhattacharjee further discloses the one or more feature values for a column including an importance value indicating how often (Bhattacharjee [0084] e.g. frequency) the group of queries reference the column or how selective the group of queries are on the column.
12.	With respect to claim 3,
	Bhattacharjee further discloses determining a group of columns from the columns of the group of tables by applying a threshold to the importance value of each column of the group of tables, the selecting being performed from only the group of columns (Bhattacharjee [0011] – [0012], [0147] – [0148] e.g. a specified storage expansion constraint; threshold).
13.	With respect to claim 5,
	Bhattacharjee further discloses sampling rows in the group of tables with a sampling factor (Bhattacharjee [0090] e.g. [0090] To facilitate sampling, as shown by way of illustration in FIG. 5, a target number of data points may be sampled from a table 500, and placed in a staging table 510.  Cardinality estimation research performed by Haas et al. (referenced above) suggests that the accuracy of statistical cardinality estimators drop off precipitously when sampling rates fall below 1%.  Therefore, in this illustrative example, the staging table 510 uses a sample of 50,000, which represents a 5% sample. referring to the instant applicant’s specification [0027] The sampling factor can be selected experimentally so that the minimum and maximum values observed in a zone of the sample dataset 1s reasonably close (e.g., more than 10% different in fewer than 10% of the trials) to the actual minimum and maximum values).
14.	With respect to claim 6,
	Bhattacharjee further discloses the column clustering solution being a linear column clustering (Bhattacharjee [0127] e.g. [0127] The number of tuples in the table does not change through conversion to any MDC design.  However, as data is divided into cells, the number of partially used pages increases linearly with the cell count).
15.	With respect to claim 7,
	Cruanes further discloses the selecting comprising greedily building the column clustering solution by identifying one more column to cluster in each iteration (Cruanes [0084], [0140] e.g. [0084] The incremental clustering procedure may be designed to increase clustering (e.g., reduce overlap) so that the incremental clustering procedure will converge toward ideal clustering over time or over many iterations).
16.	With respect to claim 8,
	Cruanes further discloses the selecting comprising, in each iteration, calculating a score corresponding to adding each candidate column to a current column clustering to form an enhanced column clustering, the score being related to a number of accesses to the sample dataset implementing the enhanced column clustering, based on the workload model (Cruanes claim 3 e.g. wherein determining the table data is not sufficiently clustered further comprises determining: the amount, frequency, or type of DML statements on the table;  or the amount of new data added to the table) to the sample dataset implementing the enhanced column clustering, based on the workload model.
17.	With respect to claim 9,
	Cruanes further discloses
identifying a specific enhanced column clustering that corresponds to a highest score among all enhanced column clusterings;
computing a difference between a score corresponding to the current column clustering and the highest score; when the difference is greater than a threshold, identifying the specific enhanced column clustering as the column clustering solution;
when the difference is no greater than the threshold, starting another iteration (Cruanes [0078] – [0079], [0083], [0084], [0088], [0128], [0131], [0135] e.g. below threshold; reclustering, iterations [as another iteration]).
18.	With respect to claim 10,
	Cruanes further discloses the selecting comprising computing a number of accesses to the sample dataset based on zone maps or a number of distinct values for each of the list of columns (Cruanes [0031], [0079] – [0082], [0105] – [0106], [0133] – [0136] e.g. [0031] a number of distinct values).
19.	With respect to claim 11,
	Cruanes further discloses computing an impact value for each column of the list of columns indicating a reduction in execution performance of the group of queries on the sample dataset in an absence of zone maps for the column, the at least one column excluding a column having an impact value below a threshold (Cruanes [0015], [0042], [0048], [0058], [0064], [0067] e.g. [0015] Data warehouse systems routinely use partitioning to split those large tables into manageable chunks of data.  The ability to eliminate partitions (partition pruning) based on predicates specified by the query may result in dramatic reduction of the IO volume and is key to maintain acceptable performance of those systems. [0048] The micro-partition metadata maintained by the configuration and metadata manager 222 enables precise pruning of columns in micro-partitions at query run-time, [0058] If query performance degrades over time and there is a corresponding lowering in the clustering ratio for the table, the table is likely no longer optimally clustered and would benefit from reclustering. [0067] In one embodiment, the original micro-partitions (1-4 of FIG. 4) may be marked as deleted, but not purged from the system.  For example, the may be retained for recovery or version control.  This example illustrates the impact of reclustering on an extremely small scale).
20.	Claims 13, 14, and 16-20 are same as claims 1-2 and 7-11 and are rejected for the same reasons as applied hereinabove.

21.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee in view of Cruanes and Babu, and further in view of Potharaju.
22.	With respect to claim 4,
Although Bhattacharjee, Cruanes and Babu combination substantially teaches the claimed invention, they do not explicitly indicate
the one or more feature values for a column including a heterogeneity value indicating how many predicate values the group of queries have on the column on a per-query basis.
Potharaju teaches the limitations by stating
the one or more feature values for a column including a heterogeneity value indicating how many predicate values the group of queries have on the column on a per-query basis (Potharaju 897 [0053], [0167] – [0170] e.g. [0053] Covering index.  Covering indexes are efficient in scenarios where certain selection and filter columns co-occur frequently in queries. [0167] Algorithm 2 may be summarized as three steps as follows: [0168] 1.  Count index frequency (lines 2-5), where we count the number of appearances of each candidate index in the workload of queries; [0169] 2.  Merge candidate indexes (lines 7 to 13), where we merge indexes with the same indexed column into one single index by combining their included columns; and [0170] 3.  Rank merged indexes (line 15), where we sort the merged indexes by the decreasing order of their frequencies; referring to the instant applicant’s specification [0024] “Formally, heterogeneity h, is represented as a set of pairs for column c, hc, = dic, fic, where dic is a distinct value of NDV observed in a predicate i for the column, and fic is the normalized frequency with which the predicate value is observed”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bhattacharjee, Cruanes, Babu and Potharaju, to improve query performance in the database system, indexes that is particularly efficient in providing tremendous acceleration for certain workloads to reduce the amount of data retrieved for a given query (Potharaju [0004]). 
23.	Claim 5 is same as claim 4 and is rejected for the same reasons as applied hereinabove.

Allowable Subject Matter
24.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument
25.	On page 7, Applicant alleges claim 1 provides improvement in computer technology and recites patentable subject matter.
	Examiner disagrees because:
Amended claim 1 recites multiple mental process steps including:
a person building a workload model to include a probability and column feature of a group of tables comprising zones of rows based on the group of queries;
a person constructing a sample dataset from the group of tables;
a person selecting a clustering solution including columns and query performance score on the sample dataset;
a person clustering the group of tables using the column clustering solution;
person creating zone maps for at least one column; and
a person performing a search and removing irrelevant rows of the search.
Neither of those mental process steps individually or collectively suggests providing an improvement to the functioning of computers or an improvement to other technology or technical field.
Claim 1 only recites the additional elements of “computer-implemented.”
Regarding the processor,
The computer-implemented method for creating zone maps in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (finding and calculating).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
  The additional element “computer-implemented” is simply applying the abstract idea, and there is nothing done with results.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and does not provide any improvement in computer technology (see MPEP2106.05(a)).  
26.	Applicant’s remarks and arguments presented on pages 9-10 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
27.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
28.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
October 24, 2022